Citation Nr: 1137708	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO. 08-30 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 1989 and from July 1991 to January 1992. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, prepared for the RO in Nashville, Tennessee. The appeal was remanded by the Board for additional development in February 2010.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. VA will notify the appellant if further action is required.


REMAND

Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 4.16 (2011). The Veteran currently meets the schedular criteria for a total disability rating: She is rated 60 percent disabled for hypertension and has a combined rating of 80 percent. 

This appeal was remanded in February 2010 for a VA examination that addresses the Veteran's ability to secure or follow a substantially gainful occupation. A VA examination was conducted in March 2010. Instead of offering an opinion on the Veteran's employability, the examiner simply repeated the Veteran's contentions as to why she could not work. A separate VA examination in March 2010 stated that the Veteran's ability to work was limited by the Veteran's back disorder, but did not discuss the service-connected disabilities. An addendum to the service-connected disabilities examination is needed. See Stegall v. West, 11 Vet. App. 268 (1998).

The March 2010 VA examination report notes that the Veteran is in receipt of Social Security Administration (SSA) disability benefits. These records are potentially relevant to the claim currently on appeal and should be requested. See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010); Murincsac v. Derwinski, 2 Vet. App. 363 (1992).


Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete SSA disability benefits records. Evidence of attempts to obtain these records should be associated with the claims file.

2. Obtain an addendum to the March 2010 service-connected disabilities VA examination. The entire claims file must be made available to the VA examiner. Pertinent documents should be reviewed. Advise the examiner that service-connection is established for hypertension, headaches (migraine type), sinusitis, and shin splints and stress fractures of both lower extremities.

The examiner should offer an opinion as to whether, given the Veteran's education and work history, the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities. The examiner should explain the extent to which any non service-connected disorders, including the back disorder, contribute to her unemployability. 

All opinions should be supported by a discussion of the facts and medical principles involved.

3. After completing the above action, the claim should be readjudicated. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


